1. Circuit Judge KRAVITCH with District Judge LYNNE,
concurring.
Appellants Pinkard and Lofton filed charges with the EEOC on February 13, 1976 and commenced this civil action four days later. Neither party had received a right-to-sue letter from the EEOC at that time. They did, however, receive right-to-sue letters on August 18, 1978, prior to the pretrial order and approximately four months before trial. Nevertheless, on June 29, 1979, seven months after the trial, the district court dismissed Pinkard’s and Lofton’s Title VII claims, holding in its memorandum opinion that it lacked jurisdiction over the claims because the appellants failed to await the issuance of their right-to-sue letters before filing suit. We hold that receipt of a right-to-sue letter is a condition precedent to a Title VII claim rather than a jurisdictional prerequisite, and that here receipt of the letters by appellants prior to dismissal of their Title VII claims cured their failure to initially satisfy the condition precedent. Accordingly, we reverse the district court.
Before instituting a Title VII action in federal district court, a private plaintiff must file an EEOC complaint against the discriminating party within 180 days of the alleged discrimination and receive statutory notice of the right to sue the respondent named in the charge. 42 U.S.C. § 2000e-5(f)(1); Alexander v. Gardner-Denver Co., 415 U.S. 36, 47, 94 S.Ct. 1011, 1019, 39 L.Ed.2d 147 (1974); Nilsen v. City of Moss Point, Mississippi, 621 F.2d 117 (5th Cir. *12161980). 42 U.S.C. § 2000e-5(f)(l) states in pertinent part:
If a charge filed with the Commission pursuant to subsection (b) of this section is dismissed by the Commission, or if within one hundred and eighty days from the filing of such charge or the expiration of any period of reference under subsection (c) or (d) of this section, whichever is later, the Commission has not filed a civil action under this section or the Attorney General has not filed a civil action in a case involving a government, governmental agency, or political subdivision, or the Commission has not entered into a conciliation agreement to which the person aggrieved is a party, the Commission, or the Attorney General in a case involving a government, governmental agency, or political subdivision, shall so notify the person aggrieved and within ninety days after the giving of such notice a civil action may be brought against the respondent named in the charge (A) by the person claiming to be aggrieved or (B) if such charge was filed by a member of the Commission, by any person whom the charge alleges was aggrieved by the alleged unlawful employment practice.
(Emphasis added). This court has not explicitly addressed the question whether the receipt of a right-to-sue letter is a jurisdictional prerequisite, which if not satisfied deprives federal courts of subject matter jurisdiction or whether the requirement is a condition precedent subject to equitable modification. In answering this question, however, we are guided by the Supreme Court’s analysis in Zipes v. Trans World Airlines, Inc.,-U.S.-, 102 S.Ct. 1127, 71 L.Ed.2d 234 (1982), in which the Court expressly considered for the first time whether a precondition to a Title VII action constitutes a jurisdictional prerequisite.
In Zipes, the Court addressed whether the timely filing of an EEOC charge is a jurisdictional prerequisite or a requirement akin to a statute of limitations, which is subject to equitable modification. See Coke v. General Adjustment Bureau, Inc., 640 F.2d 584 (5th Cir. 1981) (en banc). The Court held “that filing a timely charge of discrimination with the EEOC is not a jurisdictional prerequisite to suit in federal court, but a requirement that, like a statute of limitations, is subject to waiver, estoppel and equitable tolling.” Id. — U.S. at-, 102 S.Ct. at 1132. In so holding, the Court first observed that 42 U.S.C. § 2000e-5(f)(3),4 which confers jurisdiction on federal district courts over claims brought under Title VII, “does not limit jurisdiction to those cases in which there has been a timely filing with the EEOC,” and that the timely filing requirement does not speak in jurisdictional terms. Second, the Court found that the sparse legislative history indicates that Congress intended the filing requirement to operate more like a statute of limitations. Third, it concluded that to find the filing requirement a jurisdictional prerequisite would be inconsistent with prior case law, e.g., Albermarle Paper Co. v. Moody, 422 U.S. 405, 414 n.8, 95 S.Ct. 2362, 2370 n.8, 45 L.Ed.2d 280 (1975); Mohasco Corp. v. Silver, 447 U.S. 807, 100 S.Ct. 2486, 65 L.Ed.2d 532 (1980). Finally, the Court reasoned that holding the requirement to be not a jurisdictional prerequisite but a requirement subject to equitable modification furthers the remedial purpose of the act without negating the particular purpose of the filing requirement, which is to give prompt notice to the employer. Id. - U.S. at---, 102 S.Ct. at 1132-1134.
^The application of the factors considered in Zipes v. Trans World Airlines, Inc. to the precondition involved in this case compels the conclusion that the receipt of a right-to-sue letter is not a jurisdictional prerequisite, but rather is a condition precedent subject to equitable modification. First, we note that 42 U.S.C. § 2000e-5(f)(3), the relevant jurisdictional provision, does not limit jurisdiction to those cases in which a plain*1217tiff has received a right-to-sue letter. Nor does section 2000e-5(f)(l), which requires that plaintiffs receive statutory notice of the right to sue before bringing a Title VII action, speak in jurisdictional terms. Moreover, nothing in the legislative history indicates that Congress intended the receipt of a right-to-sue letter to constitute a jurisdictional prerequisite. Thus, we are not inclined to deviate from the plain meaning of the statute. See, e.g., Alabama v. Marshall, 626 F.2d 366, 368-69 (5th Cir. 1980). 1980) .
The decisions of the Supreme Court and Fifth Circuit are also inconsistent with holding the receipt of a right-to-sue letter to be a jurisdictional prerequisite. Rather the decisions clearly indicate that the requirement is a condition precedent subject to equitable modification. See, e.g., Zipes v. Trans World Airlines, Inc., - U.S. -, 102 S.Ct. 1127, 71 L.Ed.2d 234 (1982); Mohasco Corp. v. Silver, 447 U.S. 807, 100 S.Ct. 2486, 65 L.Ed.2d 532 (1980); Albermarle Paper Co. v. Moody, 422 U.S. 405, 95 S.Ct. 2362, 45 L.Ed.2d 280 (1975); Sessions v. Rusk State Hospital, 648 F.2d 1066 (5th Cir. 1981); Coke v. General Adjustment Bureau, Inc., 640 F.2d 584 (5th Cir. 1981) (en banc); Clanton v. Orleans Parish School Board, 649 F.2d 1084 (5th Cir. 1981). For example, both the Supreme Court and Fifth Circuit have held that relief under Title VII may be awarded members of a class who neither filed an EEOC complaint nor received a right-to-sue letter. See United Air Lines, Inc. v. McDonald, 432 U.S. 385, 389 n.6, 97 S.Ct. 2464, 2467 n.6, 53 L.Ed.2d 423 (1977); Franks v. Bowman Transportation Co., 424 U.S. 747, 771, 96 S.Ct. 1251, 1267, 47 L.Ed.2d 444 (1976); Albermarle Paper Co. v. Moody, 422 U.S. 405, 414 n.8,95 S.Ct. 2362,2370 n.8, 45 L.Ed.2d 280 (1975); Miller v. International Paper Co., 408 F.2d 283 (5th Cir. 1969). This court in Crawford v. United States Steel Corp., 660 F.2d 663 (5th Cir. 1981) extended the rationale of those decisions to nonfiling plaintiffs in a multiple-plaintiff, non-class action, holding that in an action involving claims of several persons arising out of a similar discriminatory treatment, not all of them need to have filed EEOC charges as long as one or more of the plaintiffs had satisfied the requirement. Id. at 665. If the exhaustion of the preconditions to a Title VII action, including the receipt of a right-to-sue letter, were jurisdictional, neither this court nor the Supreme Court could modify the requirements to permit non-filing plaintiffs to obtain relief under Title VII. See Zipes v. Trans World Airlines, Inc., supra, - U.S. at -, 102 S.Ct. at 1134. Coke v. General Adjustment Bureau, Inc., 640 F.2d 584, 589 (5th Cir. 1981) (en banc). Only Congress can modify those requirements that it has deemed must be satisfied to permit lower federal courts to exercise jurisdiction over a cause of action. See Lockerty v. Phillips, 319 U.S. 182, 187, 63 S.Ct. 1019, 1022, 87 L.Ed. 1339 (1943).
Furthermore, both the Supreme Court and Fifth Circuit have found that the requirement that a plaintiff’s Title VII action may be filed within 90 days after receiving a right-to-sue letter is not a jurisdictional prerequisite. See Mohasco Corp. v. Silver, supra; Sessions v. Rusk State Hospital, supra. In Mohasco Corp. v. Silver, supra, the Supreme Court observed that the respondent had not satisfied the requirement that a party file suit within 90 days after receiving a right-to-sue letter. However, rather than dismissing the action sua sponte as it would have done were the requirement a jurisdictional prerequisite, the Court considered the case properly before it because “[pjetitioner did not assert respondent’s failure to file the action within 90 days as a defense.” Id. 447 U.S. at 811 n.9,100 S.Ct. at 2489 n.9. See Zipes v. Trans World Airlines, Inc., supra-U.S. at-, 102 S.Ct. at 1134. In Sessions v. Rusk State Hospital, 648 F.2d 1066 (5th Cir. 1981), this court expressly held that the 90-day filing requirement is not a jurisdictional prerequisite, but rather a requirement subject to equitable modification. The requirement that a plaintiff receive a right-to-sue letter before filing suit is implied from the provision that a plaintiff may bring suit within 90 days after receiving statutory notice of the right to sue. We discern no reason for *1218treating the 90-day filing requirement as a condition precedent in the context of determining whether a civil action has been timely filed and treating that same requirement as a jurisdictional prerequisite when considering whether a plaintiff received statutory notice of the right to sue before bringing suit.
Finally, in Clanton v. Orleans Parish School Board, 649 F.2d 1084 (5th Cir. 1981), we considered circumstances similar to those in this case. There, the appellee contended that the district court lacked Title VII jurisdiction because the right-to-sue letter was issued by the EEOC rather than the Attorney General as required in a case involving a governmental entity under section 2000e-5(f)(l). We rejected this contention, stating “[wjhatever the merits of this contention, the fact that the wrong agency issued the initial right-to-sue letter is not dispositive, for on August 2, 1974, Streams, Marion Davis and Clanton received right-to-sue letters from the Attorney General, and under established law, this subsequent issuance of proper right-to-sue letters cured any defect that existed with respect to the original right-to-sue letter.” Id. at 1095 n.13. See Henderson v. Eastern Freight Ways, Inc., 460 F.2d 258 (4th Cir. 1972), cert. denied, 410 U.S. 912, 93 S.Ct. 976, 35 L.Ed.2d 275 (1973). Here, Lofton and Pinkard had not yet received their right-to-sue letters when they filed suit. Unquestionably, the action was subject to dismissal without prejudice at that time; however, our decision in Clanton v. Orleans Parish School Board makes clear that the subsequent receipt of the right-to-sue letter cures the defect with respect to the original filing of this action.
The fourth factor considered in Zipes v. Trans World Airlines, Inc., supra, is also satisfied in this case. Treating the requirement that a plaintiff receive statutory notice of the right to sue before filing a civil action as a condition precedent that may be satisfied by the receipt of a right-to-sue letter while an action is still pending furthers the remedial purposes of the act without undermining the particular purpose of that requirement, to give the EEOC an opportunity to fulfill its function of investigating the charge and attempting conciliation. A Title VII action filed prior to the receipt of statutory notice of the right to sue does not preclude the EEOC from performing its administrative functions, and it is unlikely that permitting the subsequent receipt of a right-to-sue letter to cure the filing defect will encourage plaintiffs to attempt to bypass the administrative process because premature suits are subject to a motion to dismiss at any time before notice of the right to sue is received. Such a dismissal would be without prejudice, and the plaintiff could bring a new action upon receipt of a right-to-sue letter. To distinguish such an action, once dismissed and then renewed, from an action where the defect is cured while the action remains pending is to distinguish between a glass half full and a glass half empty. Barring a Title VII plaintiff, who received his right-to-sue letter after filing suit, from ever pursuing his Title VII claim would not only be anomalous, but also would be an extreme sanction, contrary to the general policy of the law to find a way to prevent the loss of valuable rights, not because something was done too late, but rather because it was done too soon. Avery v. Fischer, 360 F.2d 719, 723 (5th Cir. 1966). It would also contravene our well-established policy not to interpret Title VII’s procedural requirements in a manner that bars substantive claims. “Mindful of the remedial and humanitarian underpinnings of Title VII and of the crucial role played by the private litigant in the statutory scheme, courts construing Title VII have been extremely reluctant to allow procedural technicalities to bar claims under the Act.” Sanchez v. Standard Brands, Inc., 431 F.2d 455 (5th Cir. 1970). See Love v. Pullman Co., 404 U.S. 522, 527, 92 S.Ct. 616, 619, 30 L.Ed.2d 679 (1972).
In light of the foregoing, we conclude that the receipt of statutory notice of the right to sue is not a jurisdictional prerequisite, which if not satisfied deprives courts of subject matter jurisdiction; rather, the receipt of a right-to-sue letter is a condition *1219precedent, which on proper occasion may be equitably modified. Here, we hold that the receipt of a right-to-sue letter subsequent to the commencement of a Title VII action, but while the action remains pending, satisfies the precondition that a plaintiff obtain statutory notice of the right to sue before filing a civil action under Title VII.
In this case, Pinkard and Lofton filed the Title VII suit as a class action four days after filing their complaint with the EEOC. Two months later, Holston, who had received a right-to-sue letter, was added as a named plaintiff. Since the complaint was framed as a class action, the jurisdictional prerequisites were arguably satisfied at that time. See Crawford v. United States Steel Corp., supra; Miller v. International Paper Co., supra. Except for the addition of Sealie, the case rested in this posture over two years until the district court denied class certification.5 In the meantime, Pinkard and Lofton had received their right-to-sue letters. The reason given by the EEOC for issuing the letters was that this lawsuit was pending. Though the reason given was not one of the published conditions for which the EEOC issues right-to-sue letters, see 29 C.F.R. §§ 1601.19, 1601.28, the letters were nevertheless effective. Both letters explicitly stated that the EEOC had dismissed the charges and that issuance of the notice terminated administrative processing. Whether the EEOC was correct in dismissing the charges for the reason given is immaterial. Cf. Hefner v. New Orleans Public Service, Inc., 605 F.2d 893, 895-96 (5th Cir. 1979) (EEOC letter, which stated that the complainant’s file had been administratively closed because the EEOC lacked jurisdiction to investigate the charge, was sufficient to trigger the ninety-day filing period whether or not the EEOC’s conclusion was correct). Furthermore, more than 180 days had elapsed since Pinkard and Lofton first filed charges with the EEOC, and they had a right to obtain their statutory letters simply upon request, regardless of further administrative processing. 42 U.S.C. § 2000e-5(f)(l). Because Pinkard and Lofton had received right-to-sue letters while this action was pending, we find that the district court erred in dismissing their Title VII claims for lack of subject matter jurisdiction.6
2. Circuit Judge CLARK’s Dissent on Jurisdiction.
I dissent from the court’s determination, in the immediate preceding section, that the receipt of a right-to-sue letter after suit has been filed cured the failure to exhaust ad*1220ministrative remedies. The issue is not one of jurisdiction as classified by the majority, but one of exhaustion of administrative remedies. As a condition precedent to suing an employer for unlawful discriminatory discharge, an employee must first seek relief through the EEOC mediation machinery. The majority is telling every employee in the circuit that this procedure is no longer necessary; merely file your EEOC claim first, then file your lawsuit the next week, and after the expiration of 180 days obtain a right-to-sue letter from the EEOC in which it can say mediation has been obviated by the pending lawsuit. Pinkard and Lofton filed suit in February 1976 and received their right-to-sue letters in August 1978. The EEOC took no action because of the lawsuit. Pinkard and Lof-ton did not give the administrative procedures an opportunity to be activated. The majority approves of this by saying that a dismissal of the lawsuit would accomplish nothing because a lawsuit could be immediately refiled for the same claim. This is true because the statute permits filing suit if 180 days has expired. However, such leniency extended to Pinkard and Lofton now permits every employee to simultaneously file with the EEOC and the court, and the EEOC will naturally defer to the courts. This is contrary to the statute and puts our blessing on such unauthorized procedures.
I agree that the district court had subject matter jurisdiction. That question has now been fully answered by the Supreme Court in Zipes v. Trans World Airlines,-U.S. -, 102 S.Ct. 1127, 71 L.Ed.2d 234 (1982), as it had been for the former Fifth Circuit in Coke v. General Adjustment Bureau, 640 F.2d 584 (5th Cir. 1981) (en banc). However, a district court must look to see whether a plaintiff has a plausible explanation for not having pursued the congres-sionally-mandated EEOC administrative procedures.7
Title VII requires a claimant to file his discrimination claim with the EEOC within 180 days of the incident giving rise to the claim. The EEOC then sets into motion the administrative machinery designed to reconcile the employee-employer dispute. If EEOC efforts fail, it issues to the employee a right-to-sue letter. The employee must then file suit within 90 days after the receipt of the letter. In order to prevent undue delays if the EEOC’s mediation machinery is overloaded, an employee may obtain a right-to-sue letter and may sue the employer within 180 days after the filing of his EEOC claim. Any lawsuit filed before the receipt of the right-to-sue letter is premature and subject to dismissal.
The legislative history of Title VII is somewhat sparse. This is largely due to the fact that it was just a part of the momentous Civil Rights Act of 1964. Other parts of that Act attracted more attention in Congress. However, the Title VII procedural requirements are clear on their face and nothing in the legislative history contradicts this facial intent. It is clear that Congress did not intend for every employee who had an allegation of employment discrimination to have a cause of action in federal court absent the pursuit-of EEOC administrative remedies. Thus, the EEOC effectively stands at the door of the courthouse in the congressional scheme.
*1221One factor that motivated Congress to construct Title VII administrative framework was the belief that voluntary compliance with Title VIPs mandate was preferable to compelled compliance. Dent v. St. Louis-San Francisco Railway Company, 406 F.2d 399, 402 (5th Cir. 1969); Stebbins v. Nationwide Mutual Insurance Company, 382 F.2d 267, 268 (4th Cir. 1967). Thus, the EEOC was instituted to effectuate this desire.
Another powerful motivating factor in this scheme is the protection of the work load of the courts. If the administrative procedures which are conditions precedent to filing lawsuits are eliminated, the courts would sink under an intolerably oppressive burden. Indeed, in 1975 for example, the EEOC had a backlog of over 120,000 charges (B. Schlei & P. Grossman, Employment Discrimination Law 769 (1975)). The EEOC, if fully given the chance to operate, may solve many employer-employee disputes through mediation. Thus, many potential lawsuits and the resulting court congestion may be avoided by giving the EEOC an opportunity to perform its statutorily-mandated function. The procedural formalities of Title VII should be respected for this reason.
The court’s ruling today on this issue will have major adverse consequences. No plaintiff now need wait for the EEOC to mediate his claims with the employer before filing suit in the district court. Rather, in an attempt to get to trial earlier, plaintiffs will file complaints with the EEOC and the district court simultaneously. The EEOC, as in the instant case, may issue a right-to-sue letter simply because suit has already been filed in the district court. Thus, by holding that the receipt by Pinkard and Lofton of right-to-sue letters from the EEOC after their filing suit cures the procedural defect, the court invites abuse from Title VII plaintiffs.
Lofton and Pinkard wanted to sue under Title VII without pursuing their EEOC remedies. They filed their EEOC claims and promptly filed their lawsuits, after which they received their right-to-sue letters. Indeed, the reason the EEOC issued the right-to-sue letters was because this lawsuit was already pending in the district court. Thus, Pinkard and Lofton did not give the EEOC a chance to reconcile their differences with Pullman. This may well impose a significant burden upon the courts and it frustrates the congressional scheme. This situation should not be allowed to come to pass.
Requiring exhaustion of administrative remedies, unless there is some equitable reason for not doing so, is in accord with Gibson v. Kroger Co., 506 F.2d 647 (7th Cir.), cert. denied, 421 U.S. 914, 95 S.Ct. 1571, 43 L.Ed.2d 779 (1975). However, this position is not inconsistent with such cases as Henderson v. Eastern Freight Ways, Inc., 460 F.2d 258 (4th Cir.), cert. denied, 410 U.S. 912, 93 S.Ct. 976, 35 L.Ed.2d 275 (1972), and Clanton v. Orleans Parish School Board, 649 F.2d 1084 (5th Cir. 1981). Equitable considerations can validate a right-to-sue letter received after suit has been filed or even eliminate the necessity of obtaining one.
In Henderson, supra, relied upon by the majority, for example, the Fourth Circuit was confronted with a bizarre factual situation which mandated a finding for the plaintiff. The plaintiff there filed three charges at various times with the EEOC. The first charge was filed against the employer, the second was filed against the employer and the union, and the third was filed against the union. A copy of the second charge was submitted with the third charge. The first charge was dismissed by the EEOC with the plaintiff taking no action on it. The Commission issued a right-to-sue letter on the third charge in May 1969. The second charge followed “an erratic course” in the bureaucracy, “bobbing back and forth” until a right-to-sue letter was issued in early 1970. The plaintiff filed suit in August 1969 on charges two and three. It was unclear whether the right-to-sue letter issued in May 1969 covered charge two. Although the EEOC subsequently determined that it did not and issued another right-to-sue letter, the court *1222of appeals ruled that the right-to-sue letter issued in 1970 cured any problem the plaintiff had with filing suit on charge two in 1969. Given the equities of that situation, the holding was clearly proper.
Although relied upon by the majority, Clanton v. Orleans Parish School Board, 649 F.2d 1084, 1095 (5th Cir. 1981), is in no manner similar on its facts or supportive of the majority’s opinion. In that case, the EEOC, rather than the Attorney General, as arguably required by 42 U.S.C. § 2000e-5(f)(1), issued the right-to-sue letter. The panel held that a subsequent right-to-sue letter issued by the Attorney General rectified the situation, assuming arguendo, that the Attorney General and not the EEOC was required to issue the right-to-sue letter.
This court in Crawford v. United States Steel Corp., 660 F.2d 663 (5th Cir. 1981), was also confronted with equitable factors which mandated a holding that when several men have claims of similar discriminatory treatment at the hands of an employer, only one of them must file with the EEOC. Crawford arose out of the protracted and bitter litigation involving the employment practices of U.S. Steel at its Fairfield, Alabama plant. Originally, twenty-one black employees, most of whom had complied with all the Title VII requirements, filed suit against U.S. Steel. All of these plaintiffs had been eligible for backpay tenders under the nationwide steel industry consent decree approved in United States v. Allegheny-Ludlum Industries, Inc., 517 F.2d 826 (5th Cir. 1975) and were also members of the so-called “new Ford class” that first made its appearance in this circuit in United States v. United States Steel, 520 F.2d 1043 (5th Cir. 1976). However, the plaintiffs were dissatisfied with the relief offered them in Allegheny-Ludlum, which prompted them to file suit. Before the commencement of discovery, the plaintiffs sought leave to amend their complaint to allege a class action. The district court denied this motion and also granted summary judgment against seven of the twenty-one plaintiffs because they had not followed the proper EEOC procedures prior to filing suit. This court affirmed the district
court’s denial of class certification but reversed the summary judgment against the seven plaintiffs who had not filed EEOC complaints.
The panel in Crawford announced that the claims of the seven plaintiffs who failed to file the EEOC charges were substantially similar to the fourteen who followed the proper procedures. All claimed that they were given improper seniority dates, passed over for promotion, and denied adequate union representation. Further, the court stated that the purpose of the filing requirement was not served by requiring each plaintiff to file essentially identical charges. The mediation channels were already filled with claims substantially similar to the seven in question. Given the fact that the claims were virtually identical, the existence of the consent decree, and that nothing could be achieved through the administrative process, compelling reasons existed for waiving the formal requirements of Title VII actions.
In Clanton, Henderson, and Crawford, equitable factors were present which required a setting aside of the strict procedural requirements of Title VII. In Clanton, as in Henderson, an unusual factual situation brought about by the government’s mishandled paperwork existed. In both cases, plaintiffs who in good faith attempted to comply with the EEOC requirements would have found their access to the courts barred through the fault of the government. Neither court could allow that scenario to come to pass. There are no such equities in the instant case. Instead of good faith, there is bad faith on the part of Pinkard and Lof-ton.
In Crawford, claims were so similar and the possibility of settlement was so unlikely, it would clearly have been unreasonable to force each individual plaintiff to rigidly comply with Title VIPs requirements. Again, we have no such equities present here. All that Pinkard and Lofton have in common with Sealie and Holston (or, indeed, with each other) is that they are black and that they were fired by Pullman. Each *1223of the four disputes were quite distinct and arose from very different factual situations. Therefore, Crawford too is inapposite.
Pinkard and Lofton ignored the statutorily-mandated EEOC procedures with no justification. Thus, the subsequent issuance of the right-to-sue letters did not cure the failure to exhaust as mandated by Congress.
Lastly, I note in passing that the fourth factor considered by the Supreme Court in Zipes v. Trans World Airlines, supra, is not satisfied in this case. The EEOC did not fulfill its function of investigating the employee’s charge and attempting conciliation in the instant case. Rather, it simply issued a right-to-sue letter because the action was already pending in the district court. Thus, the statutorily-mandated procedures have been ignored both in form and in substance in the instant case.
For the above reasons, I am unable to accept the court’s opinion on this issue. Therefore, I dissent.
B. Merits of the Title VII Claims
1. Circuit Judge KRAVITCH
The district court held that none of the plaintiffs proved that they were discrimina-torily discharged in violation of Title VII. I agree with the district court’s disposition of the Title VII claims raised by plaintiffs Sealie, Holston, and Lofton for the reasons discussed in Part III of this opinion. Similarly, I would affirm the district court’s finding that Pinkard failed to establish that he was the victim of racial discrimination in violation of 42 U.S.C. § 2000e-2;8 however, for the same reasons for which we reverse the district court’s denial of Pin-kard’s § 1981 claim, Part III infra, the record compels the conclusion that Pullman-Standard Co. discharged Pinkard in retaliation for his opposition to unlawful employment practices in violation of 42 U.S.C. § 2000e-3,9 and accordingly I would reverse the district court’s disposition of Pinkard’s Title VII claim raised under that section.
2. Circuit Judge CLARK
As noted above, I do not believe that the Title VII claims of Pinkard and Lofton were properly before the district court. Therefore, I do not believe that they are entitled to a recovery.
3. District Judge LYNNE
The logical analysis of the jurisdictional issue, authored by Judge Kravitch, is unanswerable. In concurring therewith, I add by way of emphasis that what we review is the court’s conclusion that “it lacks jurisdiction over the claims of plaintiffs Pinkard and Lofton relating to Title VII,” for the reason that neither had received a right-to-sue letter before filing his complaint. That the court erred is made crystal clear by Zipes v. Trans World Airlines, Inc., - U.S. -, 102 S.Ct. 1127, 71 L.Ed.2d 234 (1982). If filing a timely charge of discrimination with the EEOC is not a jurisdictional prerequisite to suit in federal court, it follows ineluctably that neither is the issuance of a letter which is triggered only by the filing of such a charge. I cannot agree that the doctrine of exhaustion of administrative remedies is apposite to the issue before us. It is noteworthy that in Zipes the Supreme Court did not bow in its direction in holding that the district court had authority to award relief.
*1224Notwithstanding our holding that the district court erred in its determination that it lacked jurisdiction over the Title VII claims, I would affirm for the reason that the discharges complained of were expressly found by the court to have been for a legitimate, non-pretextual reason, a defense equally available to a claim of discriminatory discharge posited either upon 42 U.S.C. § 2000e-3(a) or 42 U.S.C. § 1981. In my opinion that finding was not clearly erroneous.
4. Conclusion
Because the majority of the panel, although for different reasons, would deny the Title VII claims, the district court’s disposition of these claims is affirmed.
IV. The § 1981 Claims
We now turn to whether the trial court erred in concluding that the plaintiffs failed to establish a case of racial discrimination under 42 U.S.C. § 1981.10 In this circuit, it is well settled that “Section 1981 is a parallel remedy against discrimination which may derive its legal principles from Title VII.”11 Therefore, in considering the merits of this appeal, we apply the now familiar McDonnell Douglas guidelines, as interpreted in Texas Dept, of Community Affairs v. Burdine,12 for proving racial discrimination.13 Plaintiff must first establish the prima facie elements of a discriminatory discharge. The defendant then has the burden of coming forward with a legitimate nondiscriminatory reason for its actions, after which the burden shifts back to the plaintiff to prove that the employer’s stated justification is pretextual.
A. Pinkard’s Claims

. 42 U.S.C. § 2000e-5(f)(3) states in pertinent part:
Each United States district court and each United States court of a place subject to the jurisdiction of the United States shall have jurisdiction of actions brought under this subchapter.


. In its memorandum opinion denying class certification, the district court stated that “[w]hile it appears that there are absent as to plaintiffs Louis Pinkard and Edward Lofton allegations of charges having been filed with the Equal Employment Opportunity Commission (EEOC) and of “Notice of Right to Sue” letters having been issued, defendant admits their existence.” Pinkard v. Pullman-Standard, No. 76-G-0026-S (N.D.Ala. filed Oct. 31, 1978). The memorandum opinion was filed less than 90 days after Pinkard and Lofton had received their right-to-sue letters. Assuming arguendo that receipt of the letters did not cure appellants’ error in prematurely filing this civil action and that the court at that time had dismissed the suit, appellants Pinkard and Lofton could have refiled their Title VII action within the requisite 90 days after receipt of their right-to-sue letters. 42 U.S.C. § 2000e-5(f)(l). But by the time district court dismissed the appellants’ Title VII claims some eight months later, the 90-day limitation period for filing suit had run, leaving the appellants barred by statute from refiling suit under Title VII. Our holding today, while not condoning the premature filing of Title VII actions, protects plaintiffs such as appellants from losing their right to sue under Title VII where either the defendant has been dilatory in moving for dismissal of the suit or the court fails to act on such a motion prior to the plaintiffs’ receipt of their right-to-sue letters.


. The dissent asserts that the majority condones and encourages the filing of Title VII claims without the receipt of a right-to-sue letter and that our holding will cause the EEOC to cease its mediation efforts when a suit is prematurely filed. The dissent misinterprets our holding. We do not in any way approve the filing of suit prior to the receipt of a right-to-sue letter. As we have noted a prematurely filed suit is subject to dismissal upon proper motion at any time prior to the receipt of statutory notice of the right to sue. Moreover, contrary to the implications of the dissent, the filing of a Title VII action simply does not require the EEOC to terminate its mediation efforts or issue a right-to-sue letter.


. The relevant portion of 42 U.S.C. § 2000e-5(f)(1) states:
If a charge filed with the Commission pursuant to subsection (b) of this section is dismissed by the Commission, or if within one hundred and eighty days from the filing of such charge or the expiration of any period of reference under subsection (c) or (d) of this section, whichever is later, the Commission has not filed a civil action under this section or the Attorney General has not filed a civil action in a case involving a government, governmental agency, or political subdivision, or the Commission has not entered into a conciliation agreement to which the person aggrieved is a party, the Commission, or the Attorney General in a case involving a government, governmental agency, or political subdivision, shall so notify the person aggrieved and within ninety days after the giving of such notice a civil action may be brought against the respondent named in the charge (A) by the person claiming to be aggrieved or (B) if such charge was filed by a member of the Commission, by any person whom the charge alleges was aggrieved by the alleged unlawful employment practice.


. 42 U.S.C. § 2000e-2 states in pertinent part:
(a) It shall be an unlawful employment practice for an employer to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any individual with respect to his compensation, terms, conditions, or privileges of employment, because of such individual’s race, color, religion, sex, or national origin.


. 42 U.S.C. § 2000e-3 states in pertinent part:
It shall be an unlawful employment practice for an employer to discriminate against any of his employees or applicants for employment, for an employment agency, or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs, to discriminate against any individual, or for a labor organization to discriminate against any member thereof or applicant for membership, because he has opposed any practice made an unlawful employment practice by this subchapter, or because he has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this subchapter.


. 42 U.S.C. § 1981 states:
All persons within the jurisdiction of the United States shall have the same right in every State and Territory to make and enforce contracts, to sue, be parties, give evidence, and to the full and equal benefit of all laws and proceedings for the security of persons and property as is enjoyed by white citizens, and shall be subject to like punishment, pains, penalties, taxes, licenses, and exactions of every kind, and no other.


. Blum v. Gulf Oil Corp., 597 F.2d 936, 938 (5th Cir. 1979), and see Garcia v. Gloor, 609 F.2d 156, 164 (5th Cir. 1980).


. 450 U.S. 248, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981).


. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).